             Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 1 of 31




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION

                                                                )
    In re:                                                      )      Chapter 11
                                                                )
                                                   1
    J. C. PENNEY COMPANY, INC., et al.,                         )      Case No. 20-20182 (DRJ)
                                                                )
                                      Debtors.                  )      (Jointly Administered)
                                                                )
                                                                )      Re: Docket No. 36

    ORDER (I) AUTHORIZING AND APPROVING PROCEDURES FOR THE DEBTORS
      TO (A) ASSUME EXECUTORY CONTRACTS OR (B) REJECT EXECUTORY
    CONTRACTS AND UNEXPIRED LEASES AND (II) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), (a) authorizing and approving the

Contract Assumption Procedures and Rejection Procedures (collectively, the “Procedures”),3 and

(b) granting related relief, all as more fully set forth in the Motion; and upon the First Day

Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and

this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that

this Court may enter a final order consistent with Article III of the United States Constitution; and

this Court having found that venue of this proceeding and the Motion in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in

the Motion is in the best interests of the Debtors’ estates, their creditors, and other parties in


1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at http://cases.primeclerk.com/JCPenney. The location of Debtor
      J. C. Penney Company, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
      cases is 6501 Legacy Drive, Plano, Texas 75024.
2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
3
      For the avoidance of doubt, this Order does not contemplate procedures with respect to the assumption or
      assumption and assignment of Leases.
       Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 2 of 31




interest; and this Court having found that the Debtors’ notice of the Motion and opportunity for a

hearing on the Motion were appropriate and no other notice need be provided; and this Court

having reviewed the Motion and having heard the statements in support of the relief requested

therein at a hearing before this Court (the “Hearing”); and this Court having determined that the

legal and factual bases set forth in the Motion and at the Hearing establish just cause for the relief

granted herein; and upon all of the proceedings had before this Court; and after due deliberation

and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Debtors are authorized, but not required, to reject Contracts and/or Leases in

accordance with the following Rejection Procedures:

               a.      Rejection Notice. The Debtors, upon not less than two (2) business days’
                       advance notice to counsel to any statutory committee appointed in these
                       chapter 11 cases (a “Committee”), counsel to Wells Fargo Bank, N.A., as
                       administrative agent under the Debtors’ revolving credit facility (the “ABL
                       Agent”), and counsel to the ad hoc group of holders of first lien claims
                       (the “First Lien Group”), will file one or more notices with the Court (each,
                       a “Rejection Notice”) with an attached schedule (the “Rejection Schedule”)
                       of those Contracts and/or Leases that the Debtors seek to reject pursuant to
                       section 365 of the Bankruptcy Code. The Rejection Schedule shall set
                       forth, among other relevant information: (i) the Contracts and/or Leases to
                       be rejected; (ii) the Debtor that is the party to such Contract and/or Lease;
                       (iii) the names and addresses of the counterparties to such Contracts and/or
                       Leases (the “Rejection Counterparties”); (iv) the effective date of rejection
                       for such Contracts and/or Leases, which shall be the later of (a) the proposed
                       effective date of the rejection for such Contract and/or Lease, or (b) with
                       respect to a Lease, the date upon which the Debtors in writing (email
                       sufficient) surrender the premises to the landlord and (i) return the keys, key
                       codes, or security codes, if any, to the affected landlord or (ii) notifying the
                       affected landlord in writing that the keys, key codes, and security codes, if
                       any, are not available, but the landlord may rekey the leased premises
                       (the “Rejection Date”); (v) if a Lease, the personal property to be
                       abandoned, if any, and an estimate of the book value of such property (if
                       available); and (vi) the deadlines and procedures for filing objections to the
                       Rejection Notice (as set forth below).

               b.      Rejection Notice Parties. The Debtors will cause the Rejection Notice and
                       Rejection Schedule to be served by electronic mail upon: (i) the United
                       States Trustee for the Southern District of Texas (the “U.S. Trustee”);

                                                  2
Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 3 of 31




           (ii) counsel to the Committee; (iii) counsel to the ABL Agent; and
           (iv) counsel to the First Lien Group (collectively, the “Rejection Notice
           Parties”).

      c.   Individual Rejection Notice. The Debtors will also cause an individualized
           Rejection Notice, substantially in the form attached hereto as Exhibit A
           (the “Individual Rejection Notice”), to be served by overnight delivery and,
           where known, electronic mail, upon each affected Rejection Counterparty,
           and their counsel, where known, at the notice address specified in the
           applicable Contract and/or Lease and, where known, upon any third parties
           that may, to the best of the Debtors’ knowledge, have a known interest in
           the Debtors’ personal property located on the Debtors’ leased premises.
           The Individual Rejection Notice shall not be filed with the Court; provided
           that the Debtors shall file an affidavit of service with the Court evidencing
           service of the Individual Rejection Notice upon the affected Rejection
           Counterparty (and their counsel, if known) within five (5) business days
           after serving such Individual Rejection Notice. The Individual Rejection
           Notice will set forth: (i) the Contract(s) and/or Lease(s) to be rejected;
           (ii) the name of the Debtor party and Rejection Counterparty; (iii) the
           Rejection Date; (iv) if a Lease, the personal property to be abandoned, if
           any, and an estimate of the book value of such property (if available); and
           (v) the deadlines and procedures for filing objections to the
           Rejection Notice (as set forth below).

      d.   Objections to Proposed Rejection. Any objections to a proposed rejection
           of a Contract and/or Lease must be (i) in writing, (ii) filed with the Court,
           and (iii) served by electronic mail on the following parties so as to be
           actually received by such parties no later than fourteen (14) days after the
           date that the Debtors served the Individual Rejection Notice to reject such
           Contract and/or Lease (the “Rejection Objection Deadline”):

           i.     Counsel to the Debtors: Kirkland & Ellis LLP, 601 Lexington
                  Avenue, New York, New York 10022, Attention: Aparna
                  Yenamandra (aparna.yenamandra@kirkland.com), Rebecca Blake
                  Chaikin (rebecca.chaikin@kirkland.com), and Allyson Smith
                  Weinhouse (allyson.smith@kirkland.com);

           ii.    Co-counsel to the Debtors: Jackson Walker L.L.P., 1401
                  McKinney Street, Suite 1900, Houston, Texas 77010, Attention:
                  Matthew C. Cavenaugh (mcavenaugh@jw.com), Jennifer F. Wertz
                  (jwertz@jw.com), Kristy M. Peguero (kpeguero@jw.com), and
                  Veronica A. Polnick (vpolnick@jw.com);

           iii.   The U.S. Trustee: United States Trustee, Attention: Stephen
                  Statham, Esq. (stephen.statham@usdoj.gov) and Hector Duran, Esq.
                  (hector.duran.jr.@usdoj.gov);

                                     3
Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 4 of 31




           iv.    Counsel to the ABL Agent: Otterbourg P.C., 230 Park Avenue,
                  30th Floor, New York, New York 10169, Attention: Daniel F.
                  Fiorillo, Esq. (dfiorillo@otterbourg.com) and Chad B. Simon, Esq.
                  (csimon@otterbourg.com);

           v.     Counsel to the First Lien Group: Milbank LLP, 55 Hudson Yards,
                  New York, New York 10001, Attention: Dennis F. Dunne
                  (ddunne@milbank.com), Brian Kinney (bkinney@milbank.com),
                  and Kevin O’Shea (koshea@milbank.com); and

           vi.    Counsel to the Committee: Cooley LLP, 55 Hudson Yards, New
                  York, New York 10001, Attention: Cathy Herschcopf
                  (chershcopf@cooley.com)      and        Summer         McKee
                  (smckee@cooley.com) and Cole Schotz P.C., 1325 Avenue of the
                  Americas, New York, New York 10019, Attention: Seth Van Aalten
                  (svanaalten@coleschotz.com)     and        Sarah       Carnes
                  (scarnes@coleschotz.com).

      e.   Amended Rejection Schedule. For those Contracts and/or Leases where no
           objection is filed and served by the Rejection Objection Deadline, the
           Debtors may generate an amended Rejection Schedule (the “Amended
           Rejection Schedule”). The Amended Rejection Schedule shall be attached
           to a proposed order to reject the Contracts and/or Leases listed in the
           Amended Rejection Schedule, substantially in the form of Exhibit 1
           attached hereto, and filed with the Court.

      f.   Hearings (If Necessary). If an objection is properly filed and served on the
           Debtors’ counsel and the Rejection Notice Parties as specified above, unless
           such parties agree otherwise in writing, a hearing will be scheduled on not
           less than ten (10) days’ notice of such hearing to each objecting party, the
           counterparty or counterparties to such Contract or Lease, and the Rejection
           Notice Parties. Such Contract and/or Lease will only be deemed rejected
           upon entry by the Court of a consensual form of Rejection Order resolving
           the objection as between the objecting party and the Debtors or, if resolution
           is not reached, upon further order of the Court.

      g.   Modifications to Rejection Schedule. The Debtors reserve the right, after
           consultation with counsel to the Committee and the First Lien Group, to
           remove any Contract and/or Lease from a Rejection Schedule or Amended
           Rejection Schedule at any time prior to the Rejection Date.

      h.   Set Off and Recoupment. If the Debtors have deposited monies with a
           counterparty as a security deposit or other arrangement, such counterparty
           may not set off or recoup or otherwise use such deposit without (i) the prior
           approval of the Court or (ii) agreement of the Debtors after consultation
           with counsel to the Committee.

                                     4
         Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 5 of 31




                i.      Removal of Personal Property. In connection with the rejection of a Lease,
                        with respect to any personal property of the Debtors located at any of the
                        premises subject to any Rejection Notice, the Debtors shall remove such
                        property prior to the Rejection Date. If the Debtors determine that the
                        property at a particular location has no or de minimis value or the cost of
                        removing the property exceeds the value of such property, the Debtors shall
                        generally describe the property in the Individual Rejection Notice and their
                        intent to abandon such property. Absent a timely objection, the property
                        will be deemed abandoned pursuant to section 554 of the Bankruptcy Code,
                        as is, effective as of the Rejection Date. Upon the Rejection Date, the
                        landlord may use or dispose of such property without further notice or Court
                        order, free and clear of all liens, claims, encumbrances and interests, and
                        without notice or liability for such action to the Debtors or any third party
                        and without waiver of any claim that the landlords may have against the
                        Debtors and their estates. To the extent applicable, the automatic stay is
                        modified to permit such use or disposition, including but not limited to the
                        transfer of title by the applicable Debtor(s). Such landlords reserve all rights
                        with respect to any property that is required to be removed prior to the
                        Rejection Date.

         2.     The Debtors are authorized to abandon any de minimis or otherwise burdensome

property located at locations covered by Leases, including miscellaneous fixtures, furniture, and

equipment subject to rejection (the “Abandoned Property”) as of the Rejection Date without any

liability to any landlords (with the exception of any lease rejection damages claims); provided that

the Debtors shall (a) generally describe the Abandoned Property and their intent to abandon such

Abandoned Property in the Individual Rejection Notice to the landlords and/or their counsel and

any party with a known interest in the Abandoned Property and (b) provide a copy of such

Individual Rejection Notice to the U.S. Trustee, counsel to any statutory committee in these

chapter 11 cases, and such property will only be abandoned upon entry of the relevant Rejection

Order.

         3.     Claims arising out of the rejection of Contracts and Leases, if any, must be filed on

or before the later of (i) the deadline for filing proofs of claim established in these chapter 11 cases,

(ii) thirty (30) days after the Rejection Date, and (iii) thirty (30) days after the Rejection Order.


                                                   5
        Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 6 of 31




        4.       Approval of the Rejection Procedures and this Order will not prevent the Debtors

from seeking to reject a Contract and/or Lease by separate motion or pursuant to a chapter 11 plan.

        5.       The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion, the Individual Rejection Notices

and the Individual Assumption Notices, as applicable.

        6.       The Debtors are authorized, but not required, to assume or assume and assign

Contracts, which for the avoidance of doubt shall not be utilized to assume or assume and assign

any Leases,4 in accordance with the following Contract Assumption Procedures:

                 a.       Contract Assumption Notice. The Debtors, upon not less than two (2)
                          business days’ advance notice to counsel to a committee, counsel to the
                          ABL Agent, and counsel to the First Lien Group, will file one or more
                          notices with the Court (each, a “Contract Assumption Notice”) with an
                          attached schedule (the “Contract Assumption Schedule”) of those Contracts
                          that the Debtors seek to assume pursuant to section 365 of the Bankruptcy
                          Code. The Contract Assumption Schedule shall set forth, among other
                          relevant information: (i) the Contracts to be assumed; (ii) the Debtor that is
                          the party to such Contracts; (iii) the names and addresses of the
                          counterparties to such Contracts (the “Contract Assumption
                          Counterparties”); (iv) the identity of the proposed assignee of such
                          Contract(s) (the “Contract Assignee”), if applicable; (v) the proposed
                          effective date of the assumption for such Contract (the “Contract
                          Assumption Date”); (vi) the proposed cure amount, if any,
                          (viii) a description of any material amendments to the Contract made
                          outside the ordinary course of business; and (ix) the deadlines and
                          procedures for filing objections to the Assumption Notice (as set forth
                          below).

                 b.       Contract Assumption Notice Parties. The Debtors will cause the Contract
                          Assumption Notice and Contract Assumption Schedule to be served by
                          electronic mail upon the following parties: (i) the U.S. Trustee; (ii) counsel
                          to the Committee; (iii) counsel to the ABL Agent; and (iv) counsel to the
                          First Lien Group (collectively, the “Contract Assumption Notice Parties”).

                 c.       Individual Contract Assumption Notice. The Debtors will also cause an
                          individualized Contract Assumption Notice (the “Individual Contract

4
    Any assumption or assumption and assignment of Leases shall be pursuant to a separate order of the Court (which
    order may be the Confirmation Order).

                                                        6
        Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 7 of 31




                         Assumption Notice”), substantially in the form of Exhibit B, to be served
                         by overnight delivery and, where known, electronic mail upon each affected
                         Contract Assumption Counterparty and Contract Assignee, as applicable,
                         and their counsel, where known. The Contract Individual Assumption
                         Notice shall not be filed with the Court; provided that the Debtors shall file
                         an affidavit of service with the Court evidencing service of the Contract
                         Individual Assumption Notice upon the affected Contract Assumption
                         Counterparty and Contract Assignee, if any, within five business days after
                         serving such Individual Contract Assumption Notice. The Contract
                         Individual Assumption Notice will set forth: (i) the Contract(s) to be
                         assumed or assumed and assigned, as applicable; (ii) the names of the
                         Debtor party and Contract Assumption Counterparty; (iii) the identity of the
                         Contract Assignee, if applicable; (iv) if there has been a default, the
                         Debtor’s Contract Assignee’s ability to provide adequate assurance of
                         future performance; (v) the proposed cure amount, if any, (vi) a description
                         of any material amendments to the Contract made outside the ordinary
                         course of business; and (vii) the deadlines and procedures for filing
                         objections to the Contract Assumption Notice (as set forth below).5

                d.       Objections to Proposed Contract Assumption. Any objections to a
                         proposed assumption of a Contract must be (i) in writing, (ii) filed with the
                         Court, and (iii) served by electronic mail on the following parties so as to
                         be actually received by such parties no later than fourteen (14) days after
                         the date that the Debtors served the Individual Assumption Notice to assume
                         such Contract (the “Contract Assumption Objection Deadline”):

                         i.      Counsel to the Debtors: Kirkland & Ellis LLP, 601 Lexington
                                 Avenue, New York, New York 10022, Attention: Aparna
                                 Yenamandra (aparna.yenamandra@kirkland.com), Rebecca Blake
                                 Chaikin (rebecca.chaikin@kirkland.com), and Allyson Smith
                                 Weinhouse (allyson.smith@kirkland.com);

                         ii.     Co-counsel to the Debtors: Jackson Walker L.L.P., 1401
                                 McKinney Street, Suite 1900, Houston, Texas 77010, Attention:
                                 Matthew C. Cavenaugh (mcavenaugh@jw.com), Jennifer F. Wertz
                                 (jwertz@jw.com), Kristy M. Peguero (kpeguero@jw.com), and
                                 Veronica A. Polnick (vpolnick@jw.com);

                         iii.    The U.S. Trustee: United States Trustee, Attention: Stephen
                                 Statham, Esq. (stephen.statham@usdoj.gov) and Hector Duran, Esq.
                                 (hector.duran.jr.@usdoj.gov);

                         iv.     Counsel to the ABL Agent: Otterbourg P.C., 230 Park Avenue,
                                 30th Floor, New York, New York 10169, Attention: Daniel F.

5
    The Debtors shall serve an Assumption Counterparty with evidence of adequate assurance upon such Assumption
    Counterparty’s written request to Debtors’ counsel, with a copy to the Assumption Notice Parties.
                                                      7
       Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 8 of 31




                             Fiorillo, Esq. (dfiorillo@otterbourg.com) and Chad B. Simon, Esq.
                             (csimon@otterbourg.com);

                      v.     Counsel to the First Lien Group: Milbank LLP, 55 Hudson Yards,
                             New York, New York 10001, Attention: Dennis F. Dunne
                             (ddunne@milbank.com), Brian Kinney (bkinney@milbank.com),
                             and Kevin O’Shea (koshea@milbank.com); and

                      vi.    Counsel to the Committee, Cooley LLP, 55 Hudson Yards, New
                             York, New York 10001, Attention: Cathy Herschcopf
                             (chershcopf@cooley.com)      and        Summer         McKee
                             (smckee@cooley.com) and Cole Schotz P.C., 1325 Avenue of the
                             Americas, New York, New York 10019, Attention: Seth Van Aalten
                             (svanaalten@coleschotz.com)     and        Sarah       Carnes
                             (scarnes@coleschotz.com).

              e.      Amended Contract Assumption Schedule. For those Contracts where no
                      objection is filed and served by the Contract Assumption Objection
                      Deadline, the Debtors may generate an amended Contract Assumption
                      Schedule (the “Amended Contract Assumption Schedule”). The Amended
                      Contract Assumption Schedule may be attached to a proposed order to
                      assume the Contracts listed in the Amended Contract Assumption Schedule,
                      substantially in the form of Exhibit 1 attached hereto (the “Contract
                      Assumption Order”) and filed with the Court under a certificate of no
                      objection.

              f.      Hearings (If Necessary). If an objection is properly filed and served on the
                      Debtors’ counsel and the Contract Assumption Notice Parties as specified
                      above, unless such parties agree otherwise in writing, a hearing will be
                      scheduled on not less than ten (10) days’ notice of such hearing to each
                      objecting party, the counterparty or counterparties to such Contract(s), and
                      the Contract Assumption Notice Parties. Such Contract will only be
                      deemed assumed upon entry by the Court of a consensual form of Contract
                      Assumption Order resolving the objection as between the objecting party
                      and the Debtors or, if resolution is not reached, upon further order of the
                      Court.

              g.      Modification of Contract Assumption Schedule. The Debtors reserve the
                      right, after consultation with counsel to the Committee and the First Lien
                      Group, to remove any Contract from a Contract Assumption Schedule or
                      Amended Contract Assumption Schedule at any time prior to the Contract
                      Assumption Date (including, without limitation, upon the failure of any
                      proposed assumption and assignment to close).

       7.     With regard to Contracts to be assigned, pursuant to sections 105(a) and 363(f) of

the Bankruptcy Code, the assignment of any Contract shall (a) be free and clear of (i) all liens
                                               8
       Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 9 of 31




(and any liens shall attach to the proceeds in the same order and priority subject to all existing

defenses, claims, setoffs, and rights), and (ii) any and all claims (as that term is defined in

section 101(5) of the Bankruptcy Code), obligations, demands, guaranties of or by the Debtors,

debts, rights, contractual commitments, restrictions, interests, and matters of any kind and nature,

whether arising prior to or subsequent to the commencement of these chapter 11 cases, and whether

imposed by agreement, understanding, law, equity, or otherwise (including, without limitation,

claims and encumbrances that purport to give to any party a right or option to effect any forfeiture,

modification, or termination of the interest of any Debtor or Contract Assignee, as the case may

be, in the Contracts or in respect of any taxes), and (b) constitutes a legal, valid, and effective

transfer of such Contracts and vests the applicable Contract Assignee with all rights, titles, and

interests to the applicable Contracts.

       8.      Subject to and conditioned upon the occurrence of a closing with respect to the

assumption and assignment of any Contract, and subject to the other provisions of this Order

(including the aforementioned Contract Assumption Procedures), the Debtors are hereby

authorized in accordance with sections 365(b) and (f) of the Bankruptcy Code to (a) assume and

assign to any Contract Assignees the applicable Contracts, with any applicable Contract Assignee

being responsible only for the post-closing liabilities under the applicable Contracts except as

otherwise provided for in this Order and (b) execute and deliver to any applicable Contract

Assignee such assignment documents as may be reasonably necessary to sell, assign, and transfer

such Contract. For the avoidance of doubt, the occurrence of a closing with respect to the

assumption and assignment of any Contract shall mean the date on which such assumption and

assignment is effective.




                                                 9
      Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 10 of 31




          9.    The Debtors’ right to assert that any provisions in the Contract that expressly or

effectively restrict, prohibit, condition, or limit the assignment of or the effectiveness of the

Contract are unenforceable anti-assignment or ipso facto clauses is fully reserved.

          10.   The Contract Assignee shall have no liability or obligation with respect to defaults

relating to the assigned Contracts arising, accruing, or relating to a period prior to the applicable

closing date.

          11.   The Debtors are hereby authorized, pursuant to section 363(b) of the Bankruptcy

Code, to enter into the consensual amendments as set forth in an Individual Contract Assumption

Notice.

          12.   Approval of the Contract Assumption Procedures and this Order will not prevent

the Debtors from seeking by a separate motion to (i) reject a Contract and/or Lease or (ii) assume

(and assign) a Contract by separate motion.

          13.   The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion, the Individual Rejection Notices

and the Individual Contract Assumption Notices, as applicable.

          14.   All rights and defenses of the Debtors are preserved, including all rights and

defenses of the Debtors with respect to a claim for damages arising as a result of a Contract or

Lease rejection, including any right to assert an offset, recoupment, counterclaim, or deduction.

In addition, nothing in this Order or the Motion shall limit the Debtors’ ability to subsequently

assert that any particular Contract or Lease is terminated and is no longer an executory contract or

unexpired lease, respectively.




                                                 10
      Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 11 of 31




       15.     Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy Local Rules

are satisfied by such notice.

       16.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       17.     The 14-day stay required of any assignment of any Contract or Lease pursuant to

Bankruptcy Rule 6006(d) is hereby waived.

       18.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the.

       19.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Dated: __________, 2020
                                                     JUDGE DAVID R. JONES
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                11
Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 12 of 31




                               Exhibit A

        Proposed Individual Notice of Contract or Lease Rejection
             Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 13 of 31




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION

                                                                  )
    In re:                                                        )      Chapter 11
                                                                  )
                                                   1
    J. C. PENNEY COMPANY, INC., et al.,                           )      Case No. 20-20182 (DRJ)
                                                                  )
                                      Debtors.                    )      (Jointly Administered)
                                                                  )

                          INDIVIDUAL NOTICE OF REJECTION OF
                       EXECUTORY CONTRACT OR UNEXPIRED LEASE

        PLEASE TAKE NOTICE that on [_____], 2020, the United States Bankruptcy Court for
the Southern District of Texas (the “Court”) entered an order on the motion of the above-captioned
debtors and debtors in possession (the “Debtors”) approving procedures for the rejection of
executory contracts and unexpired leases and granting related relief [Docket No. ____]
(the “Procedures Order”).

        PLEASE TAKE FURTHER NOTICE that, the Debtors hereby provide this
“Individual Notice of Rejection of Executory Contract or Unexpired Lease” (the “Notice”) of their
intent to reject the Contract(s) or Lease(s) listed in the schedule attached hereto as Attachment I.
Pursuant to the terms of the Procedures Order, the Contract(s) or Lease(s) shall be deemed rejected
effective as of the later of (a) the date set forth in the schedule attached hereto as Attachment I,
and (b) with respect to a Lease, the date upon which the Debtors in writing (email sufficient)
surrender the premises to the landlord and (i) return the keys, key codes, or security codes, if any,
to the affected landlord or (ii) notifying the affected landlord in writing that the keys, key codes,
and security codes, if any, are not available, but the landlord may rekey the leased premises
(the “Rejection Date”).

        PLEASE TAKE FURTHER NOTICE that, the Debtors intend to abandon the personal
property remaining in or on the property that is the subject of the above-referenced Lease(s) as
described in the schedule attached hereto as Attachment I (if any). Pursuant to the terms of the
Procedures Order, upon entry of the Rejection Order (defined below), the landlord shall be entitled
to use or dispose of such abandoned personal property without further notice or order from this
Court and without notice or liability for such disposal to the Debtors or any third party.

         PLEASE TAKE FURTHER NOTICE that, if you object to the Debtors’ rejection of the
Contract(s) or Lease(s), or the abandonment of the above-described personal property (if any),
listed in the schedule attached hereto as Attachment I, you must file and serve by electronic mail

1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at http://cases.primeclerk.com/JCPenney. The location of Debtor
      J. C. Penney Company, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
      cases is 6501 Legacy Drive, Plano, Texas 75024.
      Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 14 of 31




a written objection so that such objection is filed with the Court and actually received no later than
fourteen (14) days after the date that the Debtors served this Notice by the following parties:
(i) proposed counsel for the Debtors, Kirkland & Ellis LLP, Attn.: Aparna Yenamandra
(aparna.yenamandra@kirkland.com), Rebecca Blake Chaikin (rebecca.chaikin@kirkland.com),
and Allyson Smith Weinhouse (allyson.smith@kirkland.com); (ii) proposed co-counsel to the
Debtors, Jackson Walker L.L.P., Attn.: Matthew D. Cavenaugh (mcavenaugh@jw.com), Jennifer
F. Wertz (jwertz@jw.com), Kristhy M. Peguero (kpeguero@jw.com), and Veronica A. Polnick
(vpolnick@jw.com); (iii) the United States Trustee (the “U.S. Trustee”), Attn.: Stephen Statham,
Esq. (stephen.statham@usdoj.gov) and Hector Duran, Esq. (hector.duran.jr.@usdoj.gov);
(iv) counsel to certain first lien creditors, Attn.: Dennis F. Dunne (ddunne@milbank.com), Brian
Kinney (bkinney@milbank.com), and Kevin O’Shea (koshea@milbank.com); (v) counsel to the
ABL Agent, Attn.: Daniel F. Fiorillo, Esq. (dfiorillo@otterbourg.com) and Chad B. Simon, Esq.
(csimon@otterbourg.com); and (vi) counsel to the Committee, Attn: Cathy Hershcopf
(chershcopf@cooley.com ), Summer McKee (smckee@cooley.com), Seth Van Aalten
(SVanAalten@coleschotz.com), and Sarah Carnes (scarnes@coleschotz.com )(clauses (i) through
(vi) collectively, the “Rejection Notice Parties”).

        PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Procedures
Order, if no objection is filed and served in accordance with the above procedures, the Debtors
will include and file with the Court the above-described Contract(s) or Lease(s) in a rejection
schedule attached to the proposed form of order under a certificate of no objection, substantially
in the form attached hereto as Attachment II (the “Rejection Order”).

       PLEASE TAKE FURTHER NOTICE that, if an objection is properly filed and served
on the Debtors and the Rejection Notice Parties, as specified above, unless such parties agree
otherwise in writing, a hearing will be scheduled to consider that objection. The Contract(s) or
Lease(s) will only be deemed rejected upon entry by the Court of a consensual form of Rejection
Order filed under certificate of counsel resolving the objection as between the objecting party and
the Debtors, or upon further order of the Court.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the
Procedures Order, if the Debtors have deposited monies with a landlord pursuant to a security
deposit or otherwise, the landlord holding such monies may not set-off or recoup or otherwise use
such monies without (i) prior approval of the Court or (ii) agreement of the Debtors.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Procedures
Order, if you have a claim for any damages as a result of the Debtors’ rejection of the above-
referenced Contract(s) or Lease(s), or the abandonment of the below-described personal property
(if any), you must submit a proof of claim by the later of (i) the deadline for filing proofs of claim
established in these chapter 11 cases, (ii) thirty (30) days after the Rejection Date set forth in the
schedule attached hereto as Attachment I, and (iii) thirty (30) days after entry of the applicable
Rejection Order. If you do not properly and timely file such proof of claim, you shall be forever
barred from asserting any claims for such rejection damages.




                                                  2
           Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 15 of 31




Respectfully Submitted,
[_______], 2020

/s/
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Jennifer F. Wertz (TX Bar No. 24072822)      Joshua A. Sussberg, P.C. (pro hac vice admission pending)
Kristhy M. Peguero (TX Bar No. 24102776)     Christopher Marcus, P.C. (pro hac vice admission pending)
Veronica A. Polnick (TX Bar No. 24079148)    Aparna Yenamandra (pro hac vice admission pending)
1401 McKinney Street, Suite 1900             601 Lexington Avenue
Houston, Texas 77010                         New York, New York 10022
Telephone:      (713) 752-4200               Telephone:     (212) 446-4800
Facsimile:      (713) 752-4221               Facsimile:     (212) 446-4900
Email:          mcavenaugh@jw.com            Email:         joshua.sussberg@kirkland.com
                jwertz@jw.com                               christopher.marcus@kirkland.com
                kpeguero@jw.com                             aparna.yenamandra@kirkland.com
                vpolnick@jw.com
                                             Proposed Co-Counsel to the Debtors
Proposed Co-Counsel to the Debtors           and Debtors in Possession
and Debtors in Possession
         Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 16 of 31




                                                    Attachment I

                               Schedule of Rejected Contracts and/or Leases

           [TO BE CUSTOMIZED TO EACH INDIVIDUAL REJECTION NOTICE]


                                                          Description of          Abandoned Personal
    Counterparty            Debtor Counterparty                                                                Rejection Date
                                                         Contract/Lease1           Property (if any)




1
      The inclusion of a Contract or Lease on this list does not constitute an admission as to the executory or
      non-executory nature of the Contract, or as to the existence or validity of any claims held by the counterparty or
      counterparties to such Contract or Lease.
Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 17 of 31




                           Attachment II

                      Proposed Rejection Order
             Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 18 of 31




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION

                                                                )
    In re:                                                      )      Chapter 11
                                                                )
                                                   1
    J. C. PENNEY COMPANY, INC., et al.,                         )      Case No. 20-20182 (DRJ)
                                                                )
                                      Debtors.                  )      (Jointly Administered)
                                                                )
                                                                )      Re: Docket No. __

                          [NUMBER] ORDER APPROVING THE
               ABANDONMENT OF CERTAIN PROPERTY AND THE REJECTION
              OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES

             Pursuant to the order approving procedures for the rejection of the Debtors’ executory

contracts and unexpired leases, and granting related relief (the “Rejection Procedures Order”)2

[Docket No.___] and this Court having jurisdiction over this matter pursuant to 28 U.S.C. § 1334;

and this court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b) and that

this Court may enter a final order consistent with Article III of the United States Constitution; and

this Court having found that venue of this proceeding and the Motion in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested is

in the best interests of the Debtors’ estates, their creditors, and other parties in interest; and the

Debtors having properly filed and served an Individual Rejection Notice to each applicable party

as set forth in the Amended Rejection Schedule, attached hereto as Exhibit A, in accordance with

the terms of the Procedures Order; and no timely objections have been filed to the Rejection of



1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at http://cases.primeclerk.com/JCPenney. The location of Debtor
      J. C. Penney Company, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
      cases is 6501 Legacy Drive, Plano, Texas 75024.
2
      Capitalized terms used but not defined herein shall have the meaning ascribed to them in the Procedures Order.
       Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 19 of 31




such Contracts and/or Leases; and due and proper notice of the Procedures Order and Individual

Rejection Notice having been provided to each applicable counterparty as set forth in the Amended

Rejection Schedule, and it appearing that no other notice need be provided; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The rejection of the Contracts and/or Leases as set forth in the Amended Rejection

Schedule is hereby approved.

        2.      The Debtors are authorized to abandon any personal property remaining on the

leased premises that is disclosed in the applicable Rejection Schedule and Individual Rejection

Notices served upon the Rejection Counterparties. For the avoidance of doubt, any and all property

located on the Debtors’ leased premises on the Rejection Date of the applicable Lease shall be

deemed abandoned pursuant to section 554 of the Bankruptcy Code, as is, effective as of the

Rejection Date. The landlord may use or dispose of such abandoned property without further

notice or Court order free and clear of all liens, claims, encumbrances and interests, and without

notice or liability, to the Debtors, or any third party; provided that such property has been

reasonably described in the applicable Rejection Schedule and Individual Rejection Notices served

upon the Rejection Counterparties. To the extent applicable, the automatic stay is modified to

permit such use or disposition, including but not limited to the transfer of title by the applicable

Debtor(s).

        3.      Any claims against the Debtors arising from the rejection of the Contracts and/or

Leases as set forth in the Amended Rejection Schedule must be filed no later than the later of

(i) the deadline for filing proofs of claim established in these chapter 11 cases, (ii) thirty (30) days

after the applicable Rejection Date set forth in the Amended Rejection Schedule attached hereto,

and (iii) thirty (30) days from the date of this Order.



                                                   2
       Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 20 of 31




        4.      The Debtors are authorized to take any action necessary to implement the terms of

this Order and the rejection without further order from this Court.

        5.      The rejection of the Contracts and/or Leases as set forth in the Amended Rejection

Schedule shall be effective as of the later of (a) the date set forth in the Amended Rejection

Schedule and (b) with respect to a Lease, the date upon which the Debtors in writing (email

sufficient) surrender the premises to the landlord and (i) return the keys, key codes, or security

codes, if any, to the affected landlord or (ii) notifying the affected landlord in writing that the keys,

key codes, and security codes, if any, are not available, but the landlord may rekey the leased

premises.

        6.      This Court shall retain exclusive jurisdiction to resolve any dispute arising from or

related to this Order.

 Dated: __________, 2020
                                                       JUDGE DAVID R. JONES
                                                       UNITED STATES BANKRUPTCY JUDGE




                                                   3
Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 21 of 31




                            Exhibit A

                    Amended Rejection Schedule
Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 22 of 31




                              Exhibit B

           Proposed Individual Notice of Contract Assumption
             Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 23 of 31




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION

                                                                )
    In re:                                                      )      Chapter 11
                                                                )
                                                   1
    J. C. PENNEY COMPANY, INC., et al.,                         )      Case No. 20-20182 (DRJ)
                                                                )
                                      Debtors.                  )      (Jointly Administered)
                                                                )
                                                                )      Re: Docket No. __

                INDIVIDUAL NOTICE OF ASSUMPTION [AND ASSIGNMENT] OF
                               EXECUTORY CONTRACT

       PLEASE TAKE NOTICE that on [____________], 2020 the United States Bankruptcy
Court for the Southern District of Texas (the “Court”) entered an order on the motion of the
above-captioned debtors and debtors in possession (the “Debtors”) approving procedures for the
assumption or assumption and assignment of executory contracts and granting related relief
[Docket No. ____] (the “Procedures Order”).

       PLEASE TAKE FURTHER NOTICE that, the Debtors hereby provide this “Individual
Notice of Assumption or Assignment of Executory Contract” (the “Notice”) of their intent to
assume and assign (if applicable) the Contract(s) listed in the schedule attached hereto as
Attachment I.

         PLEASE TAKE FURTHER NOTICE that, if you object to the Debtors’ assumption or
assumption and assignment of the Contracts listed in the schedule attached hereto as
Attachment I, you must file and serve by electronic mail a written objection so that such objection
is filed with the Court and actually received no later than fourteen (14) days after the date that the
Debtors served this Notice by the following parties: (i) proposed counsel for the Debtors, Kirkland
& Ellis LLP, Attn.: Aparna Yenamandra (aparna.yenamandra@kirkland.com), Rebecca Blake
Chaikin        (rebecca.chaikin@kirkland.com),        and       Allyson      Smith        Weinhouse
(allyson.smith@kirkland.com); (ii) proposed co-counsel to the Debtors, Jackson Walker L.L.P.,
Attn.: Matthew D. Cavenaugh (mcavenaugh@jw.com), Jennifer F. Wertz (jwertz@jw.com),
Kristhy M. Peguero (kpeguero@jw.com), and Veronica A. Polnick (vpolnick@jw.com); (iii) the
United States Trustee (the “U.S. Trustee”), Attn.:                      Stephen Statham, Esq.
(stephen.statham@usdoj.gov) and Hector Duran, Esq. (hector.duran.jr.@usdoj.gov); (iv) counsel
to certain first lien creditors, Attn.: Dennis F. Dunne (ddunne@milbank.com), Brian Kinney
(bkinney@milbank.com), and Kevin O’Shea (koshea@milbank.com); (v) counsel to the ABL
Agent, Attn.: Daniel F. Fiorillo, Esq. (dfiorillo@otterbourg.com) and Chad B. Simon, Esq.

1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at http://cases.primeclerk.com/JCPenney. The location of Debtor
      J. C. Penney Company, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
      cases is 6501 Legacy Drive, Plano, Texas 75024.
      Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 24 of 31




(csimon@otterbourg.com); and (vi) counsel to the Committee, Attn: Cathy Hershcopf
(chershcopf@cooley.com ), Summer McKee (smckee@cooley.com), Seth Van Aalten
(svanaalten@coleschotz.com), and Sarah Carnes (scarnes@coleschotz.com ) (clauses (i) through
(vi) collectively, the “Contract Assumption Notice Parties”).

        PLEASE TAKE FURTHER NOTICE that, the proposed cure amount(s) under the
Contract(s) are listed in the schedule attached hereto as Attachment I. If a written objection to
the proposed cure amount(s) is not filed and served in accordance with the same procedures and
deadlines for objections above, then the cure amount shall be binding on all parties and no amount
in excess thereof shall be paid for cure purposes.

        PLEASE TAKE FURTHER NOTICE that, any material amendment(s) to the
Contract(s) consensually agreed to by the Debtors and the Contract counterparty are included in
Attachment I. If a written objection to the proposed amendments is not filed and served in
accordance with the same procedures and deadlines for objections above, then the amendments
shall be binding on all parties.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Procedures
Order, if an objection is properly filed and served on the Debtors and the Contract Assumption
Notice Parties, as specified above, unless such parties agree otherwise in writing, a hearing will be
scheduled to consider that objection. The applicable Contract(s) will only be deemed assumed
and, if applicable, assigned upon entry by the Court of a consensual form of Contract Assumption
Order resolving the objection as between the objecting party and the Debtors, or upon further order
of the Court.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Procedures
Order, if no objection is filed and served in accordance with the above procedures, the Debtors
will include and file with the Court the Contract(s) listed in the schedule attached hereto as
Attachment I in an assumption schedule attached to the proposed form of order under a certificate
of no objection, substantially in the form attached hereto as Attachment II.



                           [Remainder of Page Intentionally Left Blank]
           Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 25 of 31




Respectfully Submitted,
[__________], 2020

/s/
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Jennifer F. Wertz (TX Bar No. 24072822)      Joshua A. Sussberg, P.C. (pro hac vice admission pending)
Kristhy M. Peguero (TX Bar No. 24102776)     Christopher Marcus, P.C. (pro hac vice admission pending)
Veronica A. Polnick (TX Bar No. 24079148)    Aparna Yenamandra (pro hac vice admission pending)
1401 McKinney Street, Suite 1900             601 Lexington Avenue
Houston, Texas 77010                         New York, New York 10022
Telephone:      (713) 752-4200               Telephone:     (212) 446-4800
Facsimile:      (713) 752-4221               Facsimile:     (212) 446-4900
Email:          mcavenaugh@jw.com            Email:         joshua.sussberg@kirkland.com
                jwertz@jw.com                               christopher.marcus@kirkland.com
                kpeguero@jw.com                             aparna.yenamandra@kirkland.com
                vpolnick@jw.com
                                             Proposed Co-Counsel to the Debtors
Proposed Co-Counsel to the Debtors           and Debtors in Possession
and Debtors in Possession
        Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 26 of 31




                                                   Attachment I

                                       Schedule of Assumed Contracts

         [TO BE CUSTOMIZED TO EACH INDIVIDUAL ASSUMPTION NOTICE]

                                                    Description of           Contract Assignee
Counterparty         Debtor Counterparty                                                                  Proposed Cure
                                                     Contract1                    (if any)




 1
     The inclusion of a Contract on this list does not constitute an admission as to the executory or non-executory
     nature of the Contract, or as to the existence or validity of any claims held by the counterparty or counterparties
     to such Contract.
Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 27 of 31




                           Attachment II

                    Proposed Assumption Order
             Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 28 of 31




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION

                                                                )
    In re:                                                      )      Chapter 11
                                                                )
                                                   1
    J. C. PENNEY COMPANY, INC., et al.,                         )      Case No. 20-20182 (DRJ)
                                                                )
                                      Debtors.                  )      (Jointly Administered)
                                                                )
                                                                )      Re: Docket No. __

                             [NUMBER] ORDER APPROVING
                        THE ASSUMPTION, AMENDMENT, AND/OR
                   ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS
             Pursuant to the order approving procedures for the assumption or assumption and

assignment of the Debtors’ executory contracts and granting related relief (the “Procedures

Order”)2 [Docket No. ___]; and this Court having jurisdiction over this matter pursuant to

28 U.S.C. § 1334; and this court having found that this is a core proceeding pursuant to 28 U.S.C.

§ 157(b) and that this Court may enter a final order consistent with Article III of the United States

Constitution; and this Court having found that venue of this proceeding and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the

relief requested is in the best interests of the Debtors’ estates, their creditors, and other parties in

interest; and the Debtors having properly filed and served an Individual Contract Assumption

Notice to each applicable party as set forth in the Amended Contract Assumption Schedule,

attached hereto as Exhibit A, in accordance with the terms of the Procedures Order; and no timely

objections have been filed to the Assumption of such Contracts; and due and proper notice of the


1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at http://cases.primeclerk.com/JCPenney. The location of Debtor
      J. C. Penney Company, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
      cases is 6501 Legacy Drive, Plano, Texas 75024.
2
      Capitalized terms used but not defined herein shall have the meaning ascribed to them in the Procedures Order.
      Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 29 of 31




Procedures Order and Individual Contract Assumption Notice having been provided to each

applicable counterparty as set forth in the Amended Contract Assumption Schedule, and it

appearing that no other notice need be provided; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

       1.      The assumption of the Contracts as set forth in the Amended Contract Assumption

Schedule is hereby approved.

       2.      The Debtors are authorized to assign the Contracts as set forth in the Amended

Contract Assumption Schedule to their respective Contract Assignee, where applicable, free and

clear of all liens and claims and interests of any kind or nature, pursuant to sections 105(a), 363(f),

and 365 of the Bankruptcy Code.

       3.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order and the assignment without further order from this Court.

       4.      The cure amount under section 365(b) of the Bankruptcy Code in connection with

the assumption of the Contracts is hereby final as set forth in the Amended Assumption Schedule

and any claims for any additional amounts as a cure obligation with respect to the Contracts Leases

are forever barred.

       5.      Any amendments to a Contract as set forth in an Individual Contract Assumption

Notice are hereby approved pursuant section 363(b) of the Bankruptcy Code.

       6.      The 14-day stay required of any assignment of any Contract pursuant to Bankruptcy

Rule 6006(d) is hereby waived.




                                                  2
      Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 30 of 31




       7.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Dated: __________, 2020
                                                     JUDGE DAVID R. JONES
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 3
Case 20-20182 Document 676 Filed in TXSB on 06/10/20 Page 31 of 31




                            Exhibit A

               Amended Contract Assumption Schedule
